t c memo united_states tax_court joel p arnold petitioner v commissioner of internal revenue respondent docket no filed date herman d baker for petitioner jennifer k martwick for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the two issues for decision are whether petitioner is entitled to unreimbursed employee_business_expense deductions claimed in for use of his personal vehicle and job search expenses findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in georgia when he filed his petition in petitioner worked as a senior auditor in the healthcare audits division of the georgia department of audits and accounts the department headquartered in atlanta georgia he had been with the department for years petitioner was divorced by in he owned a home about miles from the department’s atlanta headquarters petitioner’s son lived full time with petitioner during all of according to petitioner his son turned in and was in childcare before and after school however medical records in evidence state that his son was age in petitioner’s son suffered from multiple severe chronic illnesses including renal failure 1petitioner conceded dollar_figure of the dollar_figure in student_loan interest that he had deducted respondent conceded that petitioner is entitled to a dollar_figure deduction for tax_return preparation expenses petitioner’s job required frequent travel throughout georgia he performed and supervised onsite audits of the financial records of nursing homes at either the nursing facilities themselves or at their main offices many of the locations were quite far from the department’s headquarters and the audits often continued for several days depending on petitioner’s schedule either petitioner or petitioner’s sister would pick up petitioner’s son from school and bring him home the department made vehicles available for its employees who were traveling to audit sites however petitioner neither requested nor used a department vehicle during instead petitioner drove his personal vehicle to all of his assignments petitioner never requested and did not receive reimbursement from the department for his work-related driving petitioner recorded mileage on a commonplace commercial spiral-bound by 11-inch monthly calendar showing the days for each month for each day petitioner noted the name of a destination city or town and the mileage from atlanta to and from that destination the log is not clear as to what petitioner meant by atlanta whether he started and ended each trip from the department’s headquarters or calculated the mileage from headquarters or considered his home as part of the atlanta metropolitan area and computed the mileage from his house other elements of the log are also difficult to interpret for instance petitioner crossed out certain dates for which he recorded mileage on other dates he noted a doctor’s visit and or miles for a trip within the atlanta city limits and then on the same dates in a different handwriting style he noted mileage for a long journey petitioner also attached an adding machine tape of mileage that for no apparent reason omitted certain mileage that he had recorded on the calendar nonetheless as best the court can decipher it appears that in aggregate for the year at issue petitioner reported days of intra-atlanta round trips of miles and days of driving to audit sites outside of the atlanta metropolitan area returning home on all but a couple of the nights the out-of- town trips consisted of the following round trip mileage round trip distance number of days percentage of total miles miles miles miles miles or more miles total thus two-thirds of petitioner’s mileage consisted of round trips of at least miles including days of driving miles or more often these trips were nearly daily for example from march to date a span of business days petitioner reported days of 8-mile round trips between atlanta and augusta georgia and days of 4-mile round trips between atlanta and albany georgia petitioner’s longest drive during the year was on date when he traveled miles from atlanta to brunswick to columbus and back to atlanta his second longest drive was on date when he traveled miles from greensboro to hinesville to lafayette to atlanta because of the ambiguity of petitioner’s notation that all the drives originated and ended in atlanta we cannot determine whether the 80-mile round trip from petitioner’s home to the department’s headquarters should be added to these figures to determine petitioner’s actual driving distances petitioner filed his federal_income_tax return reporting dollar_figure of adjusted_gross_income and dollar_figure of itemized_deductions petitioner deducted dollar_figure as an unreimbursed employee_business_expense for use of his personal vehicle on form 2106-ez unreimbursed employee business_expenses attached to his return he reported that he drove his vehicle big_number miles for his job big_number miles for commuting and mile for other personal_use using the driving days as a denominator petitioner therefore claimed that for every day he 2rev proc sec_5 2004_2_cb_898 allowed a 5-cents-per-mile standard mileage rate for business use of a vehicle in announcement 2005_2_cb_714 increased the rate to cents per mile for business miles driven after date drove he did so for his job averaging about miles big_number per day the internal_revenue_service irs selected petitioner’s return for examination in the notice_of_deficiency the irs disallowed as pertinent here all of petitioner’s dollar_figure deduction for business use of his personal vehicle and all of his dollar_figure deduction for job search expenses the notice stated that since you did not establish that the business_expense shown on your tax_return was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to your employment we have disallowed the amount shown with respect to the dollar_figure in job search expenses that petitioner deducted for petitioner stated that the amount represented postage to mail resumes follow-up letters and credentials to prospective employers the court received into evidence copies of of petitioner’s canceled checks payable to the u s postmaster totaling dollar_figure petitioner petitioned this court contending the employee business_expenses claimed on the return were ordinary and necessary and they were not reimbursed by the employer evidence was submitted to the irs that the employer did not approve reimbursement for those expenses but irs did not find the evidence to be sufficient taxpayer disagrees with that determinaton sic the court received into evidence a letter dated date that meg ramsay the department’s human resources manager prepared in response to a request for information from the irs regarding petitioner ms ramsay wrote in pertinent part in the department of audits and accounts maintained a fleet of vehicles and employees were expected to use these vehicles when they traveled on official state business our department policy only allows employees to be reimbursed for mileage in a personal vehicle if the use of the vehicle was approved in advance since we maintained a fleet of vehicles approval to use a personal vehicle and be reimbursed for such use was not common practice generally employees who have personal reasons for traveling by personal vehicle were not eligible for mileage reimbursement for the year in question we have reviewed the travel expense statements for joel p arnold and found there were no instances in which joel arnold was reimbursed for business miles driven in his personal vehicle during the year ms ramsay enclosed and the court received into evidence a copy of the department’s travel policy that was in effect for the policy states in pertinent part reproduced literally a general provisions employees of the department of audits and accounts will be reimbursed for actual travel_expenses incurred while performing their official duties travel_expenses are incurred for overnight stays and in certain circumstances when overnight travel is not involved all travel must be authorized and approved by division directors or their designees b lodging_expenses for overnight travel within georgia employees are encouraged to commute to audit sites that are within a reasonable driving distance no employee will be reimbursed for overnight lodging at audit sites that are within miles of home or headquarters or within the same county of their home or headquarters if the audit site is between and miles from home or headquarters the employee must receive approval from the division director or his designee in order to be reimbursed for overnight lodging this approval must be obtained in advance of the scheduled trip e travel by state-owned or personal vehicles employees who are on travel status are encouraged to use agency-owned vehicles if available for travel within the state of georgia and when appropriate for travel outside the state however if agency-owned vehicles are not available employees may choose between using doas or personal vehicles employees must receive prior approval from the division director or his designee to use a personal vehicle when an agency-owned vehicle is available f mileage reimbursement for use of personal vehicles employees may be reimbursed for business miles traveled in a personal vehicle provided the use of the personal vehicle was approved employees may be reimbursed for the mileage incurred from the point of departure to the travel destination during the normal week the point of departure will be either the employee’s residence or headquarters whichever is nearer to the destination point during weekends and holidays employees should use the actual point of departure to calculate travel mileage employees are not entitled to mileage reimbursement for - travel between their place of residence and their official headquarters or - personal mileage incurred while on travel status i the parties’ positions opinion during the irs examination petitioner stated in a letter to the examining agent that he used his personal vehicle rather than the department’s fleet of vehicles because it was the most logical choice for two reasons as the custodial_parent of 3department of audits and accounts a sick dependent he wanted to be home every night to care for his son and the department had what he believed was an illegal vehicle insurance_policy according to petitioner’s understanding the policy would not cover instances where employees used department vehicles for nonbusiness or personal purposes such as in his situation if he had to return home on short notice because of a medical problem related to his son petitioner did not offer evidence to support his personal conclusion regarding the department’s vehicle insurance coverage at trial petitioner testified that he did not submit requests for reimbursement because he believed the department would deny his requests on the grounds that the department considered shorter trips as not being in travel status and therefore would not reimburse a mileage expense that is equivalent to a nonreimbursable commute and for longer distances that would qualify as being in travel status petitioner returned home almost every night and therefore he believed that he would not qualify for reimbursement because according to his understanding the department required an overnight stay in support of his understanding of the department’s reimbursement policy petitioner at trial read from portions of the department’s travel policy the policy however does not validate petitioner’s assumptions about reimbursement when in travel status respondent while sympathetic to the medical problems of petitioner’s son contends that those problems do not make petitioner’s mileage deductible because petitioner voluntarily chose to drive his personal vehicle rather than an agency-owned vehicle respondent further contends that even if petitioner had valid business reasons for driving his own vehicle petitioner’s expenses are not deductible because petitioner did not seek department approval to drive his own vehicle as department policy required and petitioner did not seek reimbursement from the department for the mileage expenses he incurred ii burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the deficiency is incorrect rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters affecting a taxpayer’s liability for tax if the taxpayer produces credible_evidence and meets other requirements of the section petitioner has neither argued for a burden shift nor established his compliance with the requirements of sec_7491 petitioner therefore bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous iii petitioner’s personal vehicle mileage expense taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a 503_us_79 welch v helvering supra pincite sec_162 allows a deduction for ordinary and necessary expenses that a taxpayer pays or incurs during the year in carrying_on_a_trade_or_business 79_tc_1 generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite petitioner claims that he is entitled to a deduction for use of his personal vehicle as an ordinary and necessary business_expense ordinarily when an employee has a right to reimbursement for expenditures related to his status as an employee but fails to claim such reimbursement the expenses are not deductible because they are not necessary in other words it is not necessary for an employee to remain unreimbursed for expenses to the extent he could have been reimbursed 788_f2d_1406 9th cir affg tcmemo_1984_533 lucas v commissioner supra pincite 56_tc_936 affd without published opinion 456_f2d_1335 2d cir petitioner was not entitled to reimbursement because he did not follow the department’s travel policy had he followed the policy he first would have requested use of one of the department’s vehicles if one was available he would have avoided the expense associated with the use of his personal vehicle if on the other hand a department vehicle was not available he then could have requested approval to use his personal vehicle approval by the department would have entitled him to reimbursement for travel other than that between his residence and the department’s headquarters the record is clear that petitioner chose to drive his personal vehicle for reasons unrelated to his employment petitioner stated he wanted to return home almost every night to be with his son we note however petitioner’s testimony regarding his son’s age conflicts with the medical records as we discuss below we also note inaccuracies in petitioner’s mileage log these discrepancies affect our judgment of petitioner’s credibility whatever reasons petitioner had for returning home practically every night they were not job related in addition the department encouraged overnight stays when employees drove to sites miles away or further here again by making a personal choice to return home nightly instead of staying overnight near the audit site in a hotel room the cost of which would have been reimbursable petitioner incurred expenses for many additional miles that were unnecessary for his job accordingly the vehicle expense petitioner incurred was not a necessary expense petitioner incurred the expense not for a reason related to his employment but as the result of his personal choice namely to be home at night with his son under sec_262 a taxpayer may not deduct personal living or family_expenses see 326_us_465 the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors 72_tc_433 to show that an expense was not personal the taxpayer must prove that the expense was incurred primarily to benefit his business and the continuation of his employment and that there was a proximate relationship between the claimed expense and his business sec_1_162-1 income_tax regs the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business in conclusion for the foregoing reasons we sustain respondent’s determination disallowing petitioner’s vehicle mileage expense deduction for iv job search costs petitioner deducted dollar_figure in job search costs for deductible job search costs include expenses_incurred in searching for new employment in the employee’s same trade_or_business primuth v commissioner supra pincite it does not matter whether the search is successful or even whether the taxpayer accepts a new position 58_tc_219 if however the employee is seeking a job in a new trade_or_business then the expenses are not deductible 20_tc_511 we find it credible that petitioner was searching for a new job in one requiring less travel we also find it credible that petitioner was searching for work in the same trade_or_business since he was a senior auditor with a chronically ill son making starting over in a new line of work improbable petitioner substantiated his expenditure by providing copies of canceled checks the checks were payable to the u s postmaster postage is a deductible job search expense cheh v commissioner tcmemo_1992_658 revrul_77_16 1977_1_cb_37 the checks however totaled only dollar_figure accordingly petitioner may deduct dollar_figure as a job search expense this deduction however is subject_to the sec_67 limitation that individuals may deduct miscellaneous_itemized_deductions only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income v conclusion we have considered all of the other arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit irrelevant or moot decision will be entered under rule
